UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6475


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSE FERREIRA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:90-cr-00432-AVB-1)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Ferreira, Appellant Pro Se.            Lawrence Joseph Leiser,
Assistant United States Attorney,          Alexander, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose   Ferreira    appeals          the   district       court’s    order

denying   his    motion   seeking       a    reduction    of   sentence       under   18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no reversible error, given that Ferreira is ineligible for the

reduction that he seeks.          Accordingly, we affirm the judgment of

the district court.       We dispense with oral argument because the

facts   and    legal   contentions          are   adequately    presented        in   the

materials     before   this     court       and   argument     would    not   aid     the

decisional process.



                                                                              AFFIRMED




                                             2